COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                   NO. 2-09-326-CR


RONNIE KEITH EDW ARDS                                                      APPELLANT

                                            V.

THE STATE OF TEXAS                                                               STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

                                    I. Introduction

      Ronnie Keith Edwards, Appellant, appeals his conviction for the offense of

aggravated robbery with a deadly weapon as charged in the indictment. Appellant

claims that the evidence is legally and factually insufficient to support the conviction.

W e find sufficient evidence to legally and factually support the judgment of

conviction.




      1
           See Tex. R. App. P. 47.4.
                       II. Factual and Procedural History

      The facts are briefly detailed because they are only slightly disputed. W hile in

a W al-Mart in Grapevine, Texas, Jamison Riggins was approached by Appellant,

who discussed selling a laptop for $150. Riggins took out $160 from an ATM and

drove Appellant to a motel where Appellant’s brother was waiting, supposedly with

the computer. After further price discussion they agreed to stick with the previously

agreed price. Appellant said the computer was at another location, an apartment

complex in Arlington. W hen Riggins pulled into the complex, Appellant pulled a

handgun and directed Riggins to give him his money.            After Riggins handed

Appellant $163, Appellant ran into the complex. Riggins returned to the motel and

asked the clerk to call 911.

      Police officers arrived at the scene and found Appellant’s fingerprints on

Riggins’s car. Later Riggins identified Appellant as the man who robbed him.

      Riggins testified that Appellant held “a black semiautomatic, kind of rusted

handgun,” which he also told police the day of the robbery. Appellant did not testify.

                     III. Standards of Review and Analysis

      Appellant argues that the State did not prove that he used a firearm.

A. Legal Sufficiency

      In reviewing the legal sufficiency of the evidence to support a conviction, we

view all of the evidence in the light most favorable to the prosecution in order to

determine whether any rational trier of fact could have found the essential elements

                                          2
of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W .3d 772, 778 (Tex. Crim. App.

2007).

      Riggins’s testimony that Appellant used a gun, “handgun,” or “semiautomatic

handgun” is sufficient to establish that a firearm was used. Gomez v. State, 685

S.W .2d 333, 336 (Tex. Crim. App. 1985). This evidence, combined with Riggins’s

other testimony set out above, is legally sufficient to show that Appellant committed

the charged offense.

B. Factual Sufficiency

      W hen reviewing the factual sufficiency of the evidence to support a conviction,

we view all the evidence in a neutral light, favoring neither party. Steadman v. State,

280 S.W .3d 242, 246 (Tex. Crim. App. 2009); Watson v. State, 204 S.W .3d 404, 414

(Tex. Crim. App. 2006).      W e then ask whether the evidence supporting the

conviction, although legally sufficient, is nevertheless so weak that the factfinder’s

determination is clearly wrong and manifestly unjust or whether conflicting evidence

so greatly outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. Steadman, 280 S.W .3d at 246; Watson, 204

S.W .3d at 414–15, 417. To reverse, we must determine, with some objective basis

in the record, that the great weight and preponderance of all the evidence, although

legally sufficient, contradicts the verdict. Watson, 204 S.W .3d at 417.




                                          3
      An opinion addressing factual sufficiency ordinarily must include a discussion

of the most important and relevant evidence that supports the appellant’s complaint

on appeal. Sims v. State, 99 S.W .3d 600, 603 (Tex. Crim. App. 2003). Here,

however, we find no important and relevant evidence to support Appellant’s

complaint, and Appellant does not identify any such evidence in his brief. Therefore,

we conclude that the evidence set out above is also factually sufficient to support the

conviction.

                                  IV. Conclusion

      W e overrule both points and affirm the trial court’s judgment.



                                              CHARLES BLEIL
                                              JUSTICE

PANEL: GARDNER and W ALKER, JJ.; and CHARLES BLEIL (Senior Justice,
Retired, Sitting by Assignment).

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 12, 2010




                                          4